PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/713,857
Filing Date: 25 Sep 2017
Appellant(s): WOOLRIDGE et al.



__________________
David M. Marcus, McNees Wallace and & Nurick LLC
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed May 14, 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 01/04/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-2, 4, 7, 9, and 12-18, rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2013/0136868 (Bruck ‘868)
Claim 3, rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2013/0136868  (Bruck ‘868), in further view of U.S. Patent Application Publication 2015/0202716 (Bruck ‘716)
Claims 5-6, and 8, rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2013/0136868  (Bruck ‘868), in further view of Appellant Admitted Prior Art (AAPA).
Claims 10 and 11, rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2013/0136868  (Bruck ‘868), in further view of Tang “Variable Powder Flow Rate Control in Laser Metal Deposition Processes”.
Claim 19, rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2013/0136868 (Bruck ‘868), in further view of U.S. Patent Application Publication 2015/0202716 (Bruck ‘716), in further view of Tang “Variable Powder Flow Rate Control in Laser Metal Deposition Processes”.

(2) Response to Argument
Regarding the argument under the section titled “Bruck '868 Does Not Disclose or Suggest A Powder Consisting of an HTW Alloy” beginning on page 5:
“This is false-Bruck '868 neither discloses nor suggests depositing a powder consisting of an HTW alloy, and the Examiner has clearly erred by inventing this purported disclosure. Bruck '868 explicitly discloses depositing a powder including a superalloy material and Flux.”

First, Appellant contends that Bruck ’868 does not teach the powder containing a HTW alloy by using the prior art’s term of superalloy on page 5. Later Appellant states in the argument on the bottom of page 6 
“Essentially, Bruck '868 discloses a solution to the problem of welding HTW materials by deliberately incorporating flux powder with the weld material so as to make a commercially acceptable/feasible process.”
Appellant defines a HTW alloy:
“Hard-to-weld (HTW) alloys, due to their gamma prime and various geometric constraints, are susceptible to gamma prime strain aging, liquation and hot cracking. which may occur when aluminum or titanium content exceeds about 3%. As used herein, an "HTW alloy" is an alloy which exhibits liquation, hot and strain-age cracking, and which is therefore impractical to weld in a repeatable manner without significant rework.” – Paragraph 2 of appellant’s specification
Bruck ‘868 defines a superalloy as: 
“It is recognized that superalloy materials are among the most difficult materials to weld due to their susceptibility to weld solidification cracking and strain age cracking. The term “superalloy” is used herein as it is commonly used in the art” – paragraph 6 
Bruck further provides a chart on figure 6 that recognizes alloys that are considered weldable and not weldable.
“FIG. 6 is a conventional chart illustrating the relative weldability of various alloys as a function of their aluminum and titanium content. Alloys such as Inconel® IN718 which have relatively lower concentrations of these elements, and consequentially relatively lower gamma prime content, are considered relatively weldable, although such welding is generally limited to low stress regions of a component. Alloys such as Inconel® IN939 which have relatively higher concentrations of these elements are generally not considered to be weldable, or can be welded only with the special procedures discussed above which increase the temperature/ductility of the material and which minimize the heat input of the process. A dashed line 80 indicates a recognized upper boundary of a zone of weldability. The line 80 intersects 3 wt. % aluminum on the vertical axis and 6 wt. % titanium on the horizontal axis. Alloys outside the zone of weldability are recognized as being very difficult or impossible to weld with known processes, and the alloys with the highest aluminum content are generally found to be the most difficult to weld, as indicated by the arrow.” 
The prior art shares the same definition as appellants disclosure to determine what is a HTW/Superalloy powder. The goal of the Bruck ‘868 invention is to produce an economical way to weld those alloys. Claim 1 recites:
 “A method for forming an article, comprising: depositing a powder directly onto a surface of a substrate, the powder consisting of a hard-to-weld (HTW) alloy, wherein the powder consisting of the HTW alloy does not exclude the presence of impurities or oxidation contaminants; …” 
In this first section of claim 1, the term ‘powder’ coupled with ‘consisting of’ does not exclude the use of powder flux, inert gas (argon typically), or the use of filler material to compensate for volatize loss from the laser welding process. A powder is simply HTW, typically, if it contains enough aluminum and/or titanium to result in weld solidification cracking and strain age cracking, the inclusion of flux does not remove the inherent material properties contained in a given powder. Further, claim 1 does not define a ‘recipe’ of a HTW powder that is later claimed in the dependents. The inclusion of additional powder material is fine so long as the superalloy within the mixture meets the art recognized term of HTW. 
Regardless, as cited in the Non-final, paragraph 29 of Bruck ‘868 clearly states “The powdered material 59 may include powder metal alloy and/or flux materials.” This presents three options for the powder cited in 

Regarding the arguments of Bruck ‘868 on:
“it would be fair to state that the singular focus of Bruck '868, as expressed in the Title and Abstract thereof, is additive manufacturing using flux as a key component.”
This would seem to be the singular focus of appellant’s overly narrow interpretation of the prior art. As previously stated in the arguments above, paragraph 29 notes of an embodiment where flux is not used. Further Bruck ‘868 notes explicitly 
“The process of FIG. 7 overcomes the limitations of traditional laser microcladding for the deposition of superalloy materials because higher deposition rates (such as double the deposition rate without flux addition) are achievable without cracking using standard post weld heat treatments. A laser diode or rastering of a laser beam, as illustrated by FIG. 5, may facilitate such high deposition rates.” – paragraph 45 
The arguments related to the hot box welding or chill plates are acknowledged; however, the rejection of claim 1 did not rely on those techniques and should be noted that discussion in the prior art was provide as context to the motivation Bruck ‘868 had in developing a new process that did not involve hot box welding or cold plate. 
Regarding the position in the arguments beginning on the bottom of page 6, “In contrast, claim 1 of the present Application recites a solution which does not utilize incorporated flux powder, but rather adapts particular 
Regarding the argument “intentionally added powered flux material which forms a layer that is subsequently removed cannot… mere impurity or oxidation containment”, it should be noted that the method of claim 1 does not prevent the removal of slag. The slag in Bruck ‘868 is formed of impurities and oxidation containments. It should also be noted that Bruck ‘868 uses flux for more than just protecting the weld. 
“Additionally, the flux may be formulated to compensate for loss of volatized elements during processing or to actively contribute elements to the deposit that are not otherwise provided by the metal powder itself.”, paragraph 25, as taught by Bruck ‘868.  
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Every single recipe provided in appellants specification of HTW alloys and in given embodiment examples are provides in a range of weights. No exact or definite recipe is provided so it’s unclear how the claim can explicitly require exact weights of materials when that is technically impossible since the manufacture provides these known HTW alloys with a given tolerance, those tolerances are variations in the composition. 
Notably, claim 1 may not state it, the variances in composition may need to be compensate for lost metals during the laser process that will undoubtedly affect the final product, since a material property is beginning targeted in an article, see paragraph 25 quoted above. 
Regardless, the change of “consist essentially of” to “consisting of” does not restrict the presence of powder flux that is mixed in to the powdered superalloy since the powder would still be a HTW powder. For the removal of the slag layer presented in the process of Bruck ‘868, claim 1 does permit the removal of a slag layer or oxidation layer, since the process comprising:”).

Regarding the arguments under the section heading “Bruck '868 Does Not Disclose or Suggest an Oscillating Weld Path” on page 8: 
As a general note, Appellant contends that reading the specification in light of claim 1 for the understanding of the HTW powder and the term “consisting of” or “consisting essentially of” is improper but insists that the broad interpretation of claim 1 on the weld oscillation is improper since it is not consist with appellant’s disclosure appears to be conflicting.  
In response to appellant's argument that the references fail to show certain features of appellant’s invention, it is noted that the features upon which appellant relies (i.e., the exact weld oscillation path as shown in figure 1) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding the argument “a circular laser beam for the purpose of effecting a single weld bead over a broader area than the width of the circular laser beam alone.” in the middle of page 8, a weld bead is a simply a deposit of filler metal from a single weld pass. The single pass refers to the placement of the electrode or laser at a given position is turned on to heat 
Bruck ‘868 uses a weld path rastering (oscillation) pattern, 
“FIG. 5 illustrates a rastering pattern for one embodiment where a generally circular beam having a spot diameter D is moved from a first position 74 to a second position 74' and then to a third position 74'' and so on. An amount of overlap O of the beam diameter pattern at its locations of a change of direction is preferably between 25-90% of D in order to provide optimal heating and melting of the materials.” – paragraph 42
This process is similar in the process to painting a large wall with a paint roller in that if you simply apply paint one row at a time to cover the wall, you would observe each distinct roll which is unsightly caused by the drying time in paint, by applying the ‘W’ technique in paint rolling the rows created by the paint roller are still there, the rows are however blended now so that the surface is flat giving a pleasing sight. Similarly, the rastering pattern illustrated in figure 5 still contains multiple weld beads, a 3 bead pattern is used with overlap (similar to a ‘W’ pattern in painting) which will create a larger melt pool but that simply blends the weld beads. Therefore, 
Appellant argues that the “rasterization pattern in paragraph [0042]…. does not form an oscillated weld bead” at the bottom of page 8, for clarity purposes of the argument, claim 1 does not use the language “oscillated weld bead” but instead “the weld path oscillates” and the “weld bead contacts itself along each oscillation”, as discussed above and noted in paragraph 42, “it is possible to raster a circular laser beam back and forth as it is moved forward along a substrate to effect an area energy distribution” which would appear to be the definition of oscillation, forming an oscillated weld path of multiple weld bead. The laser is certainly moving very fast to maintain an energy distribution over an area but if you were to go frame by frame, a single circular laser can only melt one spot at a time to form one weld bead at a time and that rastering pattern combined with the speed allows the laser to combine multiple weld beads to form a singular molten pool. Regarding the “this pattern is explicitly used to create a rectangular energy density”, paragraph 42 makes no mention of using the pattern of figure 5 to form a rectangular energy density. Paragraph 42 discusses applying laser energy in a generally rectangular energy density in one embodiment or “Alternatively, it is possible to raster a circular laser beam … to effect an area energy distribution”, the area being rastered is not limited to just a rectangular shape.
Ground 2: Claim 3 stands rejected under 35 U.S.C. § 103 as being unpatentable over Bruck ‘868 in view of Bruck ‘716.
With respect to claim 3, the rejection should be maintained in light of rejection of claim 1 and arguments presented above.
Ground 3: Claims 5, 6, and 8 stand rejected under 35 U.S.C. § 103 as being unpatentable over Bruck ‘868 in view of CAA (AAPA). 
With respect to claims 5, 6, and 8, the rejection should be maintained in light of rejection of claim 1 and arguments presented above.
Ground 4: Claims 10 and 11 stand rejected under 35 U.S.C. § 103 as being unpatentable over Bruck ‘868 in view of Tang.
With respect to claims 10 and 11, the rejection should be maintained in light of rejection of claim 1 and arguments presented above.
Ground 5: Claim 19 stands rejected under 35 U.S.C. § 103 as being unpatentable over Bruck ‘868 in view of Bruck ‘716, CAA, and Tang. 
With respect to claim 19, the rejection should be maintained in light of arguments presented above for limitations shared with claim 1 and further arguments presented below.
Regarding the arguments beginning in the middle of page 10, 
“"consisting of" defined as "closing the claim to the inclusion of materials other than those recited except for impurities ordinarily associated therewith" – II. Consisting of, MPEP 2111.03 Transitional Phrases [R-08.2017]
The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. – I. Comprising, MPEP 2111.03 Transitional Phrases [R-08.2017]
The recitation of ‘consisting of’ allows for the inclusion of impurities in chemical composition, so in this situation, claim 1 and claim 19 both allow for the inclusion of impurities and oxidation containments which is shared with how appellant defines the phrase “Consisting essentially of” in paragraph 39 of the specification despite the elimination of the term ‘essentially’ in claim 19. It is not possible to completely the presence of impurities or oxidation containments within a powder, oxygen alone is a containment. The use of flux is a method to control impurities or oxidation containments as it can clean the impurities embedded in the powder and/or shield the metals from oxygen containments (i.e oxygen). 
“Fourth, the flux material 22 provides a cleansing effect for removing trace impurities such as sulfur and phosphorous which contribute to weld solidification cracking.”- paragraph 25, 
Essentially, Bruck ‘868 is noting that the powders commonly have trace impurities which is also discussed in appellant’s specification. Also, appellant’s disclosure indicates the weight of each HTW powder in a range and also provides the term ‘about’ before each weight %. Therefore, claim 19 is broader than the interpretation provided by appellant in the arguments of page 10. 


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/HAKEEM M ABDELLAOUI/Examiner, Art Unit 3745                                                                                                                                                                                                        
Conferees:
/David E Sosnowski/SPE, Art Unit 3745                                                                                                                                                                                                        
/LINDSAY M LOW/Supervisory Patent Examiner, Art Unit 3747    

                                                                                                                                                                                                    Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.